


Exhibit 10.20

JWR Retention Incentive Plan—Participant Agreement

To: George Richmond

You have been selected to participate in the Jim Walter Resources Retention
Incentive Plan. The Purpose of this plan is to provide you with additional
security in the form of a retention bonus and severance should you lose your job
with the Company because of sale or shutdown of the business.

•The plan offers you severance of 24 months of base pay and fringes, plus a
retention bonus in the amount of 50% of your annual base compensation.

To be eligible for any portion of the plan, you must meet the following
requirements:

•You must remain with the Company until you are released by it. Should you
resign before being released by the Company, you will not be eligible for these
benefits.

•If you are released for poor performance or cause, you will not be eligible for
any portion of the plan. Cause is defined as: 1) conviction or guilty plea of a
felony involving fraud or dishonesty 2) theft or embezzlement of property from
the Company or 3) willful and continued refusal to perform the duties of your
position other than failure resulting from physical or mental illness.

•If you are offered another job near the date when you were scheduled for
termination, and the Company determines that your departure prior to the
originally scheduled leave would not be seriously detrimental, the Company may
agree that you will be eligible for the benefits. Such determination would be
non-precedent setting and would be considered on an individual basis at the sole
discretion of the Company.

In addition to a lump sum retention bonus and severance pay, you are eligible
for the following:

•If released, you will be eligible for a pro-rata amount of your then eligible
annual bonus, as well as any unpaid bonus for the prior fiscal year.

•Your medical, dental, and life insurance benefits will continue through the
severance period at your regular employee contribution rate. Eligibility for
COBRA coverage to extend your medical benefits will begin at the conclusion of
the severance pay period.

•Your options to purchase Jim Walter stock will be 100% vested when you are
released by the Company, and you will have the lesser of three years from the
date of your termination or ten years from the date the options were granted to
exercise the option.

•If at the time of your termination from service, you are within five years of
achieving 80 points under the Pension Plan, you will be vested as though you had
achieved 80 points.

•If JWR is sold as a going concern, you will automatically receive 1) your
retention bonus (50% of annual base compensation), 2) your unpaid annual bonus
from the prior year, if any, and 3) a pro rata portion of the current year bonus
if the bonus agreement is not assumed by the acquiring Company. These payments
will be made within 30 days following the completion of the sale. You will also
receive severance pay if you are not offered a position with the successor
Company. The severance pay will be paid in accordance with normal payroll
practices for the duration of your severance pay period. If you are offered a
position with the successor employer, but are terminated within two years of the
date of the sale of the business (other than for cause or poor performance), you
will be eligible to receive the stipulated amount of severance pay from the new
employer.

•If you are terminated as a result of partial or complete shutdown of the
business, you will receive 1) your retention bonus (50% of annual base
compensation) 2) your unpaid bonus from the prior year and 3) a pro-rata portion
of the current year bonus, all paid at the time of your

--------------------------------------------------------------------------------

termination. Your severance pay will be paid in accordance with normal payroll
practices for the duration of your severance pay period.

The payment of these benefits is conditioned on your keeping Company
confidential information confidential, and your agreement that all inventions,
improvements, trade secrets, reports, manuals, computer programs, systems, tapes
and other ideas and materials developed or invented by you during your
employment by Jim Walter Resources, either solely or in collaboration with
others, which relate to the actual or anticipated business or research of the
Company shall be the sole and exclusive property of the Company. Further, you
agree to safeguard and respect the trade secrets and confidential information of
the Company, and not to take any actions or make any statements harmful to the
Company.

Any questions as to plan eligibility, benefit payment, etc. are to be decided at
the complete discretion of the senior management of Walter Industries.

This agreement supercedes any prior agreement or commitment made to you and may
not be modified except in writing by the Company. These benefits are in place
of, not in addition to, any severance benefits you may have been eligible for
under the Company's standard severance policy.

It is agreed and understood that this agreement if and when accepted shall
constitute our entire agreement with respect to the subject matter hereof and
shall supercede all prior agreements, discussions, understandings (written or
oral) relating to your termination of employment with the Company.

This program will remain in effect until December 31, 2005. However, any
participants remaining on the payroll of Jim Walter Resources at that date will
receive not less than 50% severance bonus. If at that date, the Company intends
to sell or close the operation of Jim Walter Resources, the plan will remain in
effect. If, at that date, it is the intent of the Company to operate the
business on a long-term basis, the Company will then reserve the right to modify
or discontinue the program.

Participant:   /s/  GEORGE R. RICHMOND      

--------------------------------------------------------------------------------

(Print Name)   Date:   September 29, 2000

--------------------------------------------------------------------------------

              Signature:   /s/  GEORGE R. RICHMOND      

--------------------------------------------------------------------------------

                      Approved by:   /s/  DONALD N. BOYCE      

--------------------------------------------------------------------------------

       

2

--------------------------------------------------------------------------------
